Opinion issued April 28, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00742-CV
____________

GAIL ANN JOPPICH, Appellant

V.

1464-EIGHT, LTD., A TEXAS LIMITED PARTNERSHIP AND MILLIS
MANAGEMENT CORP., Appellee




On Appeal from the 400th District Court of
Fort Bend County, Texas
Trial Court Cause No. 110832




MEMORANDUM OPINION
          Appellant and appellees have filed an agreed motion for disposition, asking
that we render judgment effectuating their agreement.  We grant their motion and
hold that (1) the appeal is dismissed; and (2) all attorneys’ fees and costs in the trial
court and on appeal shall be borne by the party or parties incurring the same.   Tex.
R. App. P. 42.1(a)(2)(A).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue a mandate immediately.  Tex. R. App. P. 18.1(c).
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.